EXHIBIT 12.1 Statement of Computation of Ratios Calculation of Ratios of Earnings to Fixed Charges Ratio of earnings to fixed charges is computed by dividing income before taxes and fixed charges by fixed charges. Fixed charges consist of interest charges and interest portion of rent. Three Months Ended March Fiscal Years Ending December 31, 31, 2013 (Loss) income before income taxes $ Add: Interest expense Interest portion of rent (1) (Loss) earnings as defined $ Interest expense Interest portion of rent (1) Fixed charges as defined $ Ratio of (loss)earnings to fixed charges x x x x x(2) x Calculation of Ratios of Earnings to Combined Fixed Charges and Preference Dividends Ratio of earnings to combined fixed charges and preference dividends is computed by dividing income before taxes and fixed charges plus preference dividends. Three Months Ended March 31, 2013 (Loss) income before income taxes $ Add: Interest expense Interest portion of rent (1) (Loss) earnings as defined $ Interest expense Interest portion of rent (1) Preferred stock dividends 38 Total combined fixed charges and preference dividends as defined $ Ratio of (loss)earnings to combined fixed charges and preference dividends x x x x x(3) x Represents one-third of total rent expense which we believe is a reasonable estimate of the interest component of rent expense. The ratio of earnings to fixed charges was less than 1:1 for the fiscal year ended December 31, 2009. In order to achieve a ration of earnings to fixed charges of 1:1, we would have had to generate an additional $54.5 million of earnings in the fiscal year ended December 31, 2009. The ratio of earnings to combined fixed charges and preference dividends was less than 1:1 for the fiscal year ended December 31, 2009. In order to achieve a ration of earnings to combined fixed charges and preference dividends of 1:1, we would have had to generate an additional $54.6 million of earnings in the fiscal year ended December 31, 2009.
